 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10
     XZAVR MOORE also known as AMBER
11   MOORE,                                         Case No. 1:18-cv-00601-LJO-EPG (PC)

12                  Plaintiff,
                                                    FINDINGS AND RECOMMENDATIONS
13          v.                                      RECOMMENDING DISMISSAL OF ALL
                                                    CLAIMS AND DEFENDANTS, EXCEPT
14   S. TORRES, et al.,                             PLAINTIFF’S CLAIM FOR FIRST
                                                    AMENDMENT RETALIATION AGAINST C.
15                                                  GRIECO
            Defendants.
16                                                  (ECF No. 12)

17                                                  OBJECTIONS, IF ANY, DUE WITHIN
                                                    TWENTY-ONE (21) DAYS
18
        I. BACKGROUND
19
            Xzavr Moore aka Amber Moore (“Plaintiff”) is a state prisoner proceeding pro se and in
20
     forma pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. On May 2, 2018, Plaintiff
21
     commenced this action by filing a Complaint against Correctional Officers S. Torres, M. Quandt,
22
     and D. Glanzer (collectively, “Defendants”). (ECF No. 1). Plaintiff alleged that S. Torres and M.
23
     Quandt filed a false rules violation report against her, and D. Glanzer, as hearing officer for the
24
     false disciplinary report, was biased against her. Id.
25
            On August 21, 2018, the Court screened the Complaint and found that it stated a claim
26
     against Defendant D. Glanzer for violation of Plaintiff’s procedural due process rights under the
27
     Fourteenth Amendment, but failed to state any other claims. (ECF No. 9). The screening order
28
                                                         1
 1   directed Plaintiff to choose one of three options: (1) file a first amended complaint, if she believes

 2   additional facts will establish other claims; (2) notify the Court that she wishes to proceed only on

 3   the claim found cognizable in the screening order; OR (3) notify the Court that she wishes to

 4   stand on the Complaint, subject to the Court issuing to the district judge assigned to this case

 5   findings and recommendations consistent with the screening order. Id.

 6           On September 11, 2018, Plaintiff filed her First Amended Complaint. (ECF No. 12). For

 7   the reasons described below, the Court recommends all claims and defendants, except Plaintiff’s

 8   claim for First Amendment retaliation against C. Grieco. Plaintiff may file objections within

 9   twenty-one days from the date of service of these findings and recommendations.

10       II. SCREENING REQUIREMENT

11           The Court is required to screen complaints brought by prisoners seeking relief against a

12   governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The

13   Court must dismiss a complaint or portion thereof if the prisoner has raised claims that are legally

14   “frivolous or malicious,” that fail to state a claim upon which relief may be granted, or that seek

15   monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b)(1), (2).

16   As Plaintiff is proceeding in forma pauperis, (ECF No. 6), the Court may also screen the

17   complaint under 28 U.S.C. § 1915. “Notwithstanding any filing fee, or any portion thereof, that

18   may have been paid, the court shall dismiss the case at any time if the court determines that the

19   action or appeal fails to state a claim upon which relief may be granted.” 28 U.S.C. §

20   1915(e)(2)(B)(ii).
21           A complaint is required to contain “a short and plain statement of the claim showing that

22   the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Detailed factual allegations are not

23   required, but “[t]hreadbare recitals of the elements of a cause of action, supported by mere

24   conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell

25   Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). Plaintiff must set forth “sufficient factual

26   matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Id. (quoting
27   Twombly, 550 U.S. at 570). The mere possibility of misconduct falls short of meeting this

28   plausibility standard. Id. at 679. While a plaintiff’s allegations are taken as true, courts “are not
                                                          2
 1   required to indulge unwarranted inferences.” Doe I v. Wal-Mart Stores, Inc., 572 F.3d 677, 681

 2   (9th Cir. 2009) (internal quotation marks and citation omitted). Additionally, a plaintiff’s legal

 3   conclusions are not accepted as true. Iqbal, 556 U.S. at 678.

 4             Pleadings of pro se plaintiffs “must be held to less stringent standards than formal

 5   pleadings drafted by lawyers.” Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir. 2010) (holding that

 6   pro se complaints should continue to be liberally construed after Iqbal).

 7         III. SUMMARY OF PLAINTIFF’S FIRST AMENDED COMPLAINT

 8             Plaintiff alleges that on Saturday, July 22, 2017, Correctional Officer (“C/O”) S. Torres

 9   filed a false rules violation report against her, claiming that she refused to move. (ECF No. 12).

10   Plaintiff also alleges that S. Torres told her that C/O M. Quandt instructed him to write the rules

11   violation report. Plaintiff saw M. Quandt a few days later and asked her why she signed off on the

12   false report. M. Quandt responded, “because that’s what Torres told me.”

13             Plaintiff further alleges that M. Quandt is S. Torres’ supervisor and is responsible for what

14   her employees do on her watch. Plaintiff also alleges that there is no way for her to prove why S.

15   Torres wrote the report because he never said, “I don’t like blacks” or “I don’t like transgenders.”

16   But, she believes her saying that S. Torres is a “rookie” is what “triggered” him to file the false

17   report, and she has record of him admitting that he filed a false report and apologizing for it.

18             Plaintiff also alleges that on July 1, 2018, S. Torres’ close friend or relative, C/O C.

19   Grieco, filed a false report against her, alleging that she disobeyed direct orders to get down

20   during an active alarm. The false report was dismissed after a review of video surveillance
21   footage. Plaintiff alleges that C. Grieco filed the report to retaliate against her because she filed

22   this lawsuit against S. Torres. Plaintiff further alleges that the video surveillance serves as clear

23   evidence that C. Grieco’s only motive was to get her in trouble.

24             Plaintiff is fearful that correctional officers will retaliate or lie by filing a more serious

25   false report. Plaintiff also believes that she may be denied parole in the future because of the false

26   report.
27             Plaintiff also states that she wishes to withdraw her claims against D. Glanzer.

28   \\\
                                                            3
 1      IV. ANALYSIS OF PLAINTIFF’S COMPLAINT

 2          A. Section 1983 Liability

 3          The Civil Rights Act under which this action was filed provides:

 4                  Every person who, under color of any statute, ordinance, regulation,
                    custom, or usage, of any State or Territory or the District of
 5                  Columbia, subjects, or causes to be subjected, any citizen of the
                    United States or other person within the jurisdiction thereof to the
 6                  deprivation of any rights, privileges, or immunities secured by the
                    Constitution and laws, shall be liable to the party injured in an action
 7                  at law, suit in equity, or other proper proceeding for redress . . . .
 8   42 U.S.C. § 1983. “[Section] 1983 ‘is not itself a source of substantive rights,’ but merely

 9   provides ‘a method for vindicating federal rights elsewhere conferred.’” Graham v. Connor, 490

10   U.S. 386, 393-94 (1989) (quoting Baker v. McCollan, 443 U.S. 137, 144 n.3 (1979)); see also

11   Chapman v. Houston Welfare Rights Org., 441 U.S. 600, 618 (1979); Hall v. City of Los Angeles,

12   697 F.3d 1059, 1068 (9th Cir. 2012); Crowley v. Nevada, 678 F.3d 730, 734 (9th Cir. 2012);

13   Anderson v. Warner, 451 F.3d 1063, 1067 (9th Cir. 2006).

14          To state a claim under section 1983, a plaintiff must allege that (1) the defendant acted

15   under color of state law, and (2) the defendant deprived him or her of rights secured by the

16   Constitution or federal law. Long v. County of Los Angeles, 442 F.3d 1178, 1185 (9th Cir. 2006);

17   see also Marsh v. Cnty. of San Diego, 680 F.3d 1148, 1158 (9th Cir. 2012) (discussing “under

18   color of state law”). A person deprives another of a constitutional right, “within the meaning of §

19   1983, ‘if he does an affirmative act, participates in another's affirmative act, or omits to perform

20   an act which he is legally required to do that causes the deprivation of which complaint is made.’”
21   Preschooler II v. Clark Cnty. Sch. Bd. of Trs., 479 F.3d 1175, 1183 (9th Cir. 2007) (quoting

22   Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978)). “The requisite causal connection may be

23   established when an official sets in motion a ‘series of acts by others which the actor knows or

24   reasonably should know would cause others to inflict’ constitutional harms.” Preschooler II, 479

25   F.3d at 1183 (quoting Johnson, 588 F.2d at 743). This standard of causation “closely resembles

26   the standard ‘foreseeability’ formulation of proximate cause.” Arnold v. Int'l Bus. Mach. Corp.,
27   637 F.2d 1350, 1355 (9th Cir. 1981); see also Harper v. City of Los Angeles, 533 F.3d 1010, 1026

28   (9th Cir. 2008).
                                                        4
 1           B. Supervisory Liability

 2           Supervisory personnel are generally not liable under section 1983 for the actions of their

 3   employees under a theory of respondeat superior and, therefore, when a named defendant holds a

 4   supervisory position, the causal link between him and the claimed constitutional violation must be

 5   specifically alleged. Iqbal, 556 U.S. at 676-77; Fayle v. Stapley, 607 F.2d 858, 862 (9th Cir.

 6   1979); Mosher v. Saalfeld, 589 F.2d 438, 441 (9th Cir. 1978). To state a claim for relief

 7   under section 1983 based on a theory of supervisory liability, Plaintiff must allege some facts that

 8   would support a claim that the supervisory defendants either: personally participated in the

 9   alleged deprivation of constitutional rights; knew of the violations and failed to act to prevent

10   them; or promulgated or “implemented a policy so deficient that the policy ‘itself is a repudiation

11   of constitutional rights' and is ‘the moving force of the constitutional violation.’” Hansen v.

12   Black, 885 F.2d 642, 646 (9th Cir. 1989) (internal citations omitted); Taylor v. List, 880 F.2d

13   1040, 1045 (9th Cir. 1989). For instance, a supervisor may be liable for his “own culpable action

14   or inaction in the training, supervision, or control of his subordinates,” “his acquiescence in the

15   constitutional deprivations of which the complaint is made,” or “conduct that showed a reckless

16   or callous indifference to the rights of others.” Larez v. City of Los Angeles, 946 F.2d 630, 646

17   (9th Cir. 1991) (internal citations, quotation marks, and alterations omitted).

18           Plaintiff alleges that C/O M. Quandt signed off on a false report because her subordinate,

19   S. Torres, told her that the report was accurate. Plaintiff further alleges that M. Quandt should be

20   held liable for the actions of her subordinate. These allegations fail to state a claim for
21   supervisory liability against M. Quandt.

22           C. False Disciplinary Report Claim

23           Plaintiff alleges that C/O S. Torres and C. Grieco filed false reports against her. The filing

24   of a false rules violation report by a prison official against a prisoner is not a per se violation of

25   the prisoner’s constitutional rights. See Muhammad v. Rubia, No. C08-3209 JSW PR, 2010 WL

26   1260425, at *3 (N.D. Cal. Mar. 29, 2010), aff'd, 453 Fed. App'x 751 (9th Cir. 2011) (“[A]
27   prisoner has no constitutionally guaranteed immunity from being falsely or wrongly accused of

28   conduct which may result in the deprivation of a protected liberty interest. As long as a prisoner is
                                                          5
 1   afforded procedural due process in the disciplinary hearing, allegations of a fabricated charge fail

 2   to state a claim under § 1983.”) (internal citation omitted.); Harper v. Costa, No. CIVS07-

 3   2149LKK DADP, 2009 WL 1684599, at *2–3 (E.D. Cal. June 16, 2009), aff'd, 393 Fed. Appx.

 4   488 (9th Cir. 2010) (“Although the Ninth Circuit has not directly addressed this issue in a

 5   published opinion, district courts throughout California . . . have determined that a prisoner's

 6   allegation that prison officials issued a false disciplinary charge against him fails to state a

 7   cognizable claim for relief under § 1983.”).

 8           There are, however, two ways that allegations that an inmate has been subjected to

 9   a false disciplinary report can state a cognizable civil rights claim: (1) when the prisoner alleges

10   that the false disciplinary report was filed in retaliation for her exercise of a constitutional right

11   and (2) when the prisoner alleges that she was not afforded procedural due process in a

12   proceeding concerning the false report. See Hines v. Gomez, 108 F.3d 265, 269 (9th Cir. 1997)

13   (“[T]his court has reaffirmed that prisoners may still base retaliation claims on harms that would

14   not raise due process concerns.”); Freeman v. Rideout, 808 F.2d 949, 951 (2d Cir. 1986) (holding

15   that the filing of a false disciplinary charge against a prisoner is not actionable under § 1983 if

16   prison officials provide the prisoner with procedural due process protections); Hanrahan v. Lane,

17   747 F.2d 1137, 1140–41 (7th Cir. 1984) (“[A]n allegation that a prison guard planted false

18   evidence which implicates an inmate in a disciplinary infraction fails to state a claim for which

19   relief can be granted where the procedural due process protections . . . .”); see also Ellis v. Foulk,

20   No. 14–cv–0802 AC P, 2014 WL 4676530, at *2 (E.D. Cal. Sept. 18, 2014) (“Plaintiff’s
21   protection from the arbitrary action of prison officials lies in ‘the procedural due process

22   requirement[] . . . .’”) (quoting Hanrahan, 747 F.2d at 1140).

23           Plaintiff does not allege that S. Torres filed a false report against her in retaliation for her

24   exercise of a constitutional right or that she was not afforded procedural due process in a

25   proceeding on the false report. Plaintiff’s only allegation against S. Torres is that he filed a false

26   report against her. To the extent Plaintiff explains Torres’ motivation for filing the false report,
27   she alleges that he was upset because she identified him as a rookie. Though arguably unfair,

28
                                                          6
 1   Torres’ motive for filing the false report does not appear to be retaliatory. Thus, under the legal

 2   standard described above, Plaintiff fails to state a claim against S. Torres.

 3           D. First Amendment Retaliation

 4           Plaintiff alleges that C. Grieco filed a false report in retaliation for her filing this lawsuit.

 5   Allegations of retaliation against a prisoner's First Amendment rights may support a section 1983

 6   claim. Rizzo v. Dawson, 778 F.2d 527, 532 (9th Cir. 1985); see also Valandingham v. Bojorquez,

 7   866 F.2d 1135 (9th Cir. 1989); Pratt v. Rowland, 65 F.3d 802, 807 (9th Cir. 1995). A retaliation

 8   claim requires “five basic elements: (1) an assertion that a state actor took some adverse action

 9   against an inmate (2) because of (3) that prisoner’s protected conduct, and that such action (4)

10   chilled the inmate's exercise of his First Amendment rights, and (5) the action did not reasonably

11   advance a legitimate correctional goal.” Rhodes v. Robinson, 408 F.3d 559, 567-68 (9th Cir.

12   2005) (footnote omitted); accord Watson v. Carter, 668 F.3d 1108, 1114-15 (9th Cir. 2012);

13   Brodheim v. Cry, 584 F.3d 1262, 1269 (9th Cir. 2009).

14           Plaintiff alleges that C. Grieco filed a false report against her to get her in trouble because

15   she filed this action. Plaintiff further alleges that she fears escalation of retaliatory conduct.

16   Plaintiff states a cognizable claim for First Amendment retaliation against C/O C. Grieco.

17       V. CONCLUSION AND ORDER

18           The Court has screened the Complaint, and finds that Plaintiff states a claim against C/O

19   C. Grieco for retaliation in violation of the First Amendment. The Court recommends that all

20   other claims and defendants be dismissed, as discussed above.
21           The Court does not recommend granting further leave to amend because the Court

22   provided Plaintiff an opportunity to amend her allegations with the benefit of the legal standards

23   above. Plaintiff amended and supplemented her complaint, and provided detail regarding the

24   occurrences at issue. Thus, further amendment would be futile.
             These findings and recommendations are submitted to the district judge assigned to this
25
     case, pursuant to the provisions of Title 28 U.S.C. ' 636(b)(l). Within twenty-one (21) days after
26
     being served with these findings and recommendations, Plaintiff may file written objections with
27
     the Court. Such a document should be captioned “Objections to Magistrate Judge’s Findings and
28
                                                          7
 1   Recommendations.” Plaintiff is advised that failure to file objections within the specified time

 2   may result in the waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir.

 3   2014) (quoting Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

 4
     IT IS SO ORDERED.
 5

 6      Dated:     November 7, 2018                           /s/
                                                       UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       8
